         Case 2:17-cv-00120-RWS Document 209 Filed 02/06/20 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                           GAINESVILLE DIVISION
                                                                            FILED IN OPEN COURT
PATRICIA HOLLAND, the                                                         U.S.D.C. Gainesville
Surviving Mother of KIP
EUGENE HOLLAND and                                                              FEB -62020
WAYNE HOLLAND, as the
Administrator of the Estate of
KIP EUGENE HOLLAND,

                  Plaintiffs,                             CIVIL ACTION NO.
        V.                                                2:17-CV-120-RWS
CYPRESS INSURANCE
COMPANY and KERI BELL, as
the Administrator of the Estate of
JAMES WENDELL HARPER,


                                            VERDICT

         We, the jury, find in favor of Plaintiffs.

        Wrongful death           1    3 Mi kk     be-%.
        Pain and suffering             2—   .AA    k 0 v.•
        Medical and funeral expenses                  t   3 1.12 3
         We, the jury, find in favor of Defendants.

II. Have Plaintiffs proven by a preponderance of the evidence that James Harper
    acted in bad faith in the transaction in this case?

                   'Yes                           No

Date:   i=,e-E,         2-O     2-0                          v--     t•-•       CAA.,)
                                             Foreperson
